                      Case 17-11106                 Doc 37           Filed 11/08/18 Entered 11/08/18 16:30:21                                      Desc Main
                                                                      Document     Page 1 of 12




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Katie L Vaughan                                                                 §           Case No. 17-11106
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/07/2017 . The undersigned trustee was appointed on 04/07/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               13,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   170.06
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               12,829.94

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-11106                  Doc 37          Filed 11/08/18 Entered 11/08/18 16:30:21                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/19/2017 and the
      deadline for filing governmental claims was 10/19/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,050.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,050.00 , for a total compensation of $ 2,050.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/01/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                          Page:         1
                Case 17-11106               Doc 37       Filed 11/08/18 Entered 11/08/18 16:30:21                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 12AND REPORT
                                                                           ASSET CASES
                                                                                                                                                        Exhibit A
Case No:             17-11106              PSH     Judge:      Pamela S. Hollis                 Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:           Katie L Vaughan                                                            Date Filed (f) or Converted (c):    04/07/2017 (f)
                                                                                                341(a) Meeting Date:                05/11/2017
For Period Ending:   11/01/2018                                                                 Claims Bar Date:                    10/19/2017


                           1                                       2                      3                      4                      5                    6

                  Asset Description                             Petition/            Est Net Value       Property Formally         Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)                Unscheduled         (Value Determined         Abandoned              Received by          Administered
                                                                Values             by Trustee, Less         OA=554(a)               the Estate              (FA)/
                                                                                  Liens, Exemptions,                                                   Gross Value of
                                                                                   and Other Costs)                                                      Remaining
                                                                                                                                                           Assets
  1. Real Estate                                                  389,000.00             155,000.00                                     11,000.00                   FA

     22520 Oakfield Drive, Frankfort, IL 60423
  2. Vehicle                                                       12,000.00                      0.00                                          0.00               0.00

     2013 Cadillac SRX, 75,000 mileage
  3. Household Goods Furnishings                                       1,200.00                   0.00                                          0.00               0.00

     Used couches, dining room set, dressers
  4. Electronics                                                       1,200.00                   0.00                                          0.00               0.00

     Cell phones, refridgerator, television, CD player,
     DVD player, Stereo
  5. Clothing                                                           300.00                    0.00                                          0.00               0.00

     Used everyday work clothes
  6. Jewelry                                                            500.00                    0.00                                          0.00               0.00

     Wedding ring
  7. Bank Account                                                      3,000.00               1,870.00                                      2,000.00                FA

     Checking Chase Bank
  8. Bank Account                                                       470.00                    0.00                                          0.00               0.00

     Savings Chase Bank
  9. IRA ERISA Keough Pension Profit Sharing Plan                  70,000.00                      0.00                                          0.00               0.00

     401k Gould & Ratner
INT. Post-Petition Interest Deposits (u)                            Unknown                       N/A                                           0.00         Unknown


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                              $477,670.00            $156,870.00                                    $13,000.00                 $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Look to sell primary real estate. - Joji Takada 7/18/2017

  Settlement discussions with Debtor re: primary residence. - Joji Takada 10/27/2017

  Settled interest in home; Awaiting final payment. - Joji Takada 12/15/17




  Initial Projected Date of Final Report (TFR): 10/31/2018          Current Projected Date of Final Report (TFR): 10/31/2018




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                            Page:         1
                        Case 17-11106           Doc 37 Filed 11/08/18
                                                                   FORM 2Entered 11/08/18 16:30:21                                     Desc Main
                                                ESTATE CASHDocument     Page 4 of 12 RECORD
                                                           RECEIPTS AND DISBURSEMENTS
           Case No: 17-11106                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Katie L Vaughan                                                                      Bank Name: Associated Bank
                                                                                               Account Number/CD#: XXXXXX0510
                                                                                                                         Checking
  Taxpayer ID No: XX-XXX3976                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                           Separate Bond (if applicable):


     1              2                    3                                  4                                             5                  6                   7

Transaction     Check or      Paid To / Received From           Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                              Code                                                 Balance ($)
 09/18/17           1       Katie Vaughan               Settlement payment                          1110-000             $10,000.00                           $10,000.00
                                                        Debtor's buyout of
                                                        estate's interest in
                                                        primary residence
 10/06/17                   Associated Bank             Bank Service Fee                            2600-000                                      $10.00        $9,990.00
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 11/07/17                   Associated Bank             Bank Service Fee                            2600-000                                      $14.85        $9,975.15
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 12/07/17                   Associated Bank             Bank Service Fee                            2600-000                                      $14.35        $9,960.80
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 01/08/18                   Associated Bank             Bank Service Fee                            2600-000                                      $14.81        $9,945.99
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 02/07/18                   Associated Bank             Bank Service Fee                            2600-000                                      $14.79        $9,931.20
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 03/07/18                   Associated Bank             Bank Service Fee                            2600-000                                      $13.34        $9,917.86
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 04/06/18                   Associated Bank             Bank Service Fee                            2600-000                                      $14.74        $9,903.12
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 04/16/18                   Katie Vaughan               Settlement payment                                                $3,000.00                           $12,903.12
                                                        Final installment
                                                        payment re:
                                                        settlement of primary
                                                        residence and
                                                        nonexempt bank
                                                        funds
                                                        Gross Receipts                 $3,000.00

                    1                                   Real Estate                    $1,000.00    1110-000

                    7                                   Bank Account                   $2,000.00    1129-000

 05/07/18                   Associated Bank             Bank Service Fee                            2600-000                                      $16.41      $12,886.71
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 06/07/18                   Associated Bank             Bank Service Fee                            2600-000                                      $19.16      $12,867.55
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)




                                                                                Page Subtotals:                          $13,000.00              $132.45

              UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                            Page:         2
                        Case 17-11106           Doc 37 Filed 11/08/18
                                                                   FORM 2Entered 11/08/18 16:30:21                                     Desc Main
                                                ESTATE CASHDocument     Page 5 of 12 RECORD
                                                           RECEIPTS AND DISBURSEMENTS
           Case No: 17-11106                                                                          Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Katie L Vaughan                                                                      Bank Name: Associated Bank
                                                                                               Account Number/CD#: XXXXXX0510
                                                                                                                         Checking
  Taxpayer ID No: XX-XXX3976                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                           Separate Bond (if applicable):


     1              2                    3                                  4                                             5                  6                   7

Transaction     Check or      Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                             Code                                                  Balance ($)
 07/09/18                   Associated Bank             Bank Service Fee                            2600-000                                      $18.51      $12,849.04
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 08/07/18                   Associated Bank             Bank Service Fee                            2600-000                                      $19.10      $12,829.94
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)


                                                                            COLUMN TOTALS                                $13,000.00              $170.06
                                                                                   Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                             Subtotal                                    $13,000.00              $170.06
                                                                                   Less: Payments to Debtors                  $0.00                $0.00
                                                                             Net                                         $13,000.00              $170.06




                                                                                Page Subtotals:                               $0.00               $37.61

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                             Page:       3
        Case 17-11106              Doc 37        Filed 11/08/18 Entered 11/08/18 16:30:21                  Desc Main
                                                  Document     Page 6 of 12
                                                                                                                            Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                             NET            ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS              BALANCE
                               XXXXXX0510 - Checking                                $13,000.00            $170.06           $12,829.94
                                                                                    $13,000.00            $170.06           $12,829.94

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $13,000.00
                               Total Gross Receipts:            $13,000.00




                                                            Page Subtotals:                       $0.00             $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 17-11106              Doc 37        Filed 11/08/18 Entered 11/08/18 16:30:21        Desc Main
                                                           Document     Page 7 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-11106                                                                                                Date: November 1, 2018
Debtor Name: Katie L Vaughan
Claims Bar Date: 10/19/2017


Code #     Creditor Name And Address          Claim Class       Notes                        Scheduled          Claimed            Allowed
           Joji Takada                        Administrative                                     $0.00         $2,050.00          $2,050.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


1          Internal Revenue Service           Priority                                           $0.00        $52,290.54         $52,290.54
280        P.O. Box 7317
5800       Philadelphia, PA 19101-7317




           Internal Revenue Service           Unsecured                                          $0.00         $5,460.50          $5,460.50
300        P.O. Box 7317
7100       Philadelphia, PA 19101-7317




2          Comenity Capital Bank/Paypal       Unsecured                                          $0.00         $3,546.81          $3,546.81
300        Credit
7100       C/O Weinstein & Riley, Ps
           PO BOX 3978
           Seattle, Wa 98121

3          CAPITAL ONE BANK (USA), N.         Unsecured                                          $0.00         $1,593.04          $1,593.04
300        A.
7100       by American InfoSource LP as
           agent
           PO Box 71083
           Charlotte, NC 28272-1083

4          CAPITAL ONE BANK (USA), N.         Unsecured                                          $0.00         $1,148.31          $1,148.31
300        A.
7100       by American InfoSource LP as
           agent
           PO Box 71083
           Charlotte, NC 28272-1083

5          Cavalry Spv I, Llc                 Unsecured                                          $0.00           $557.24           $557.24
300        Bass & Associates, P.C.
7100       3936 E. Ft. Lowell Road, Suite
           #200
           Tucson, Az 85712

6          Td Bank, Usa                       Unsecured                                          $0.00         $1,579.47          $1,579.47
300        By American Infosource Lp As
7100       Agent
           PO Box 248866
           Oklahoma City, Ok 73124-8866




                                                                          Page 1                    Printed: November 1, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-11106                  Doc 37         Filed 11/08/18 Entered 11/08/18 16:30:21      Desc Main
                                                                Document     Page 8 of 12
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-11106                                                                                                   Date: November 1, 2018
Debtor Name: Katie L Vaughan
Claims Bar Date: 10/19/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled           Claimed           Allowed
7          Capital One, N.A.                     Unsecured                                          $0.00           $364.10           $364.10
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


8          Wells Fargo Bank, N.A.                Unsecured                                          $0.00         $4,221.84          $4,221.84
300        Po Box 14487
7100       Des Moines, IA 50306-0438




9          Bureaus Investment Group              Unsecured                                          $0.00           $292.06           $292.06
300        Portfolio No 15 Llc
7100       C/O Pra Receivables Management,
           Llc
           PO Box 41031
           Norfolk Va 23541

10         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00         $5,932.87          $5,932.87
300        Successor To Comenity Bank
7100       POB 12914
           Norfolk, Va 23541


11         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00         $6,670.39          $6,670.39
300        Successor To Comenity Bank
7100       (Pier 1 Imports)
           POB 12914
           Norfolk, Va 23541

12         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00           $118.55           $118.55
300        Successor To Synchrony Bank
7100       (Lowes)
           POB 12914
           Norfolk, Va 23541

13         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00           $136.14           $136.14
300        Successor To Synchrony Bank
7100       (American Eagle Outfitters)
           POB 12914
           Norfolk, Va 23541

14         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00           $200.57           $200.57
300        Successor To Synchrony Bank
7100       (Gap)
           POB 12914
           Norfolk Va 23541

           Internal Revenue Service              Unsecured                                          $0.00         $6,587.76          $6,587.76
380        P.O. Box 7317
7300       Philadelphia, PA 19101-7317




                                                                            Page 2                     Printed: November 1, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 17-11106              Doc 37          Filed 11/08/18 Entered 11/08/18 16:30:21      Desc Main
                                                             Document     Page 9 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-11106                                                                                                Date: November 1, 2018
Debtor Name: Katie L Vaughan
Claims Bar Date: 10/19/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed            Allowed
           Case Totals                                                                           $0.00        $92,750.19         $92,750.19
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3               Printed: November 1, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-11106             Doc 37     Filed 11/08/18 Entered 11/08/18 16:30:21                   Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                              Exhibit D

     Case No.: 17-11106
     Case Name: Katie L Vaughan
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                                    $              12,829.94

               Claims of secured creditors will be paid as follows:


                                                                   NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                  Interim Payments Proposed
                         Reason/Applicant                     Total Requested     to Date          Payment
      Trustee Fees: Joji Takada                           $           2,050.00 $                0.00 $      2,050.00
                 Total to be paid for chapter 7 administrative expenses                     $               2,050.00
                 Remaining Balance                                                          $              10,779.94


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                   NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 52,290.54 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount          Interim Payments Proposed
     Claim No.            Claimant                        of Claim                to Date          Payment
     1                    Internal Revenue Service        $         52,290.54 $              0.00 $        10,779.94
                 Total to be paid to priority creditors                                     $              10,779.94
                 Remaining Balance                                                          $                    0.00




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-11106             Doc 37      Filed 11/08/18 Entered 11/08/18 16:30:21        Desc Main
                                                Document     Page 11 of 12




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 31,821.89 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                     of Claim            to Date          Payment
                          Internal Revenue Service     $      5,460.50 $              0.00 $            0.00
                          Comenity Capital
     2                    Bank/Paypal Credit           $      3,546.81 $              0.00 $            0.00
                          CAPITAL ONE BANK
     3                    (USA), N. A.                 $      1,593.04 $              0.00 $            0.00
                          CAPITAL ONE BANK
     4                    (USA), N. A.                 $      1,148.31 $              0.00 $            0.00
     5                    Cavalry Spv I, Llc           $       557.24 $               0.00 $            0.00
     6                    Td Bank, Usa                 $      1,579.47 $              0.00 $            0.00
     7                    Capital One, N.A.            $       364.10 $               0.00 $            0.00
     8                    Wells Fargo Bank, N.A.       $      4,221.84 $              0.00 $            0.00
                          Bureaus Investment Group
     9                    Portfolio No 15 Llc      $           292.06 $               0.00 $            0.00
                          Portfolio Recovery
     10                   Associates, Llc              $      5,932.87 $              0.00 $            0.00
                          Portfolio Recovery
     11                   Associates, Llc              $      6,670.39 $              0.00 $            0.00
                          Portfolio Recovery
     12                   Associates, Llc              $       118.55 $               0.00 $            0.00
                          Portfolio Recovery
     13                   Associates, Llc              $       136.14 $               0.00 $            0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 17-11106              Doc 37   Filed 11/08/18 Entered 11/08/18 16:30:21             Desc Main
                                             Document     Page 12 of 12




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Portfolio Recovery
     14                   Associates, Llc            $           200.57 $              0.00 $               0.00
                 Total to be paid to timely general unsecured creditors               $                     0.00
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 6,587.76 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Internal Revenue Service   $         6,587.76 $              0.00 $               0.00
                 Total to be paid to subordinated unsecured creditors                 $                     0.00
                 Remaining Balance                                                    $                     0.00




UST Form 101-7-TFR (5/1/2011) (Page: 12)
